                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,                                 Case No. 18-cv-3268 (WMW/SER)

                              Plaintiff,
                                                   ORDER ADOPTING MAGISTRATE
        v.                                             JUDGE’S REPORT AND
                                                        RECOMMENDATION
 Joseph H. Yennie et al.,

                              Defendants.


       This matter is before the Court on the April 30, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Steven E. Rau.               (Dkt. 43.)    The R&R

recommends denying the motions to dismiss filed by Defendants Joseph H. Yennie and

Sheila A. Yennie. Joseph Yennie and Sheila Yennie each filed objections to the R&R.

       A district court reviews de novo those portions of an R&R to which an objection is

made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord Fed. R.

Civ. P. 72(b)(3); LR 72.2(b)(3). When a party fails to file specific objections to an R&R,

de novo review is not required. See Montgomery v. Compass Airlines, LLC, 98 F. Supp.

3d 1012, 1017 (D. Minn. 2015) (observing that objections to an R&R that “are not specific

but merely repeat arguments presented to and considered by a magistrate judge are not

entitled to de novo review, but rather are reviewed for clear error”). A district court reviews

for clear error any aspect of an R&R to which no specific objection is made. See Grinder

v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam); see also Fed. R. Civ. P. 72(b)
advisory committee’s note to 1983 amendment (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”).

       The R&R determines that this Court has subject-matter jurisdiction over this action,

personal jurisdiction over Joseph Yennie, and that venue in this District is proper. The

R&R also determines that Plaintiff United States of America has not failed to state a claim

on which relief can be granted, and that disputed material facts preclude summary

judgment in favor of Sheila Yennie to the extent that her motion is construed as a motion

for summary judgment. The Court has reviewed the objections filed by Joseph Yennie and

Sheila Yennie. Because the objections lack either sufficient specificity or legal merit, the

Court overrules the objections. Having carefully reviewed the R&R, the Court finds that

it is neither clearly erroneous nor contrary to law.

       Based on the R&R, the foregoing analysis, and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

       1.     The objections to the R&R filed by Defendants Joseph H. Yennie and Sheila

A. Yennie, (Dkts. 44, 46), are OVERRULED.

       2.     The April 30, 2019 R&R, (Dkt. 43), is ADOPTED.

       3.     The motions to dismiss filed by Defendants Joseph H. Yennie and Sheila A.

Yennie, (Dkts. 13, 18, 42), are DENIED.



Dated: July 24, 2019                                       s/Wilhelmina M. Wright
                                                           Wilhelmina M. Wright
                                                           United States District Judge


                                               2
